Citation Nr: 1734637	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in November 2016.  At that time, the Board denied service connection for a bilateral ankle disability.  The Board also remanded the low back strain claim in order to associate private treatment records with the claims file and to afford the Veteran a VA examination.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In its November 2016 decision, the Board remanded the Veteran back claim to associate additional private treatment records with the claims file and to afford the Veteran an updated VA examination.  A notation in the Veteran's claims file highlights that the Veteran failed to "RSVP" for his scheduled VA examination.  However, the record does not reflect that notice was sent to the Veteran informing him of such examination.  Additionally, private treatment records relevant to the Veteran's back disability still need to be obtained.  For these reasons, the Board must remand the claim once again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record reflects that the Veteran has missed multiple VA examinations in the past, and efforts should be taken to ensure the Veteran receives proper notification at the correct address of the date and time of any scheduled examination.  In May 2017, the Veteran indicated that he thought his low back claim had been denied after a hearing.  However, as indicated by this remand, the appeal is still pending and additional development is being requested.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary releases, obtain pertinent private treatment records relevant to the Veteran's back, to include records from Hendricks Family Chiropractors.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  Notice should be sent to his current mailing address.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

3.  If the Veteran does not attend the examination, include the scheduling notice letter in the claims file.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

